DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2-10, 12-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumarasamy (US 2014/0201162 A1), in view of Johnson (US 2018/0307861 A1).
For claim 1, 
Kumarasamy teaches an apparatus comprising: a processor; and a memory having stored therein program code executable by the processor to cause the apparatus to, analyze metadata of an object ingested into a distributed storage system (see figure 1A, paragraphs [0011] lines 8-9, [0048] lines 1-5, [0065-0067], [0286], [0308], and other locations: view system 100 as including said apparatus and distributed storage; view I/O request as including said ingested; metadata includes object location information, which is processed by system; view that as said analyze metadata), including identifying an information lifecycle management (ILM) policy applicable to the object; and apply the ILM policy, [] established by the ILM policy, wherein applying the ILM policy comprises: (see [0077], [0160], [0187-0188], and other locations: ILM applied/included) [], and instructing a first storage node of the subset of storage nodes to store the object into the distributed storage system according to [] data protection scheme (see [0095-0096] and other locations: objects are store before the restored).
Kumarasamy does not explicitly teach “including a node level protection scheme and a device level data protection scheme” and “identifying a subset of storage nodes of the distributed storage system based, at least in part, on the node level protection scheme” and “the node level protection scheme and the device level”
However, Johnson teaches “including a node level protection scheme and a device level data protection scheme” (see [0003] and other locations) and “identifying a subset of storage nodes of the distributed storage system based, at least in part, on the node level protection scheme” and “the node level protection scheme and the device level” (see [0100] and other locations: which servers and objects to protect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumarasamy to include “including a node level … protection scheme” and “identifying a subset … scheme” and “the node level … level”, as taught by Johnson, because each one of Kumarasamy and Johnson teach data protection schemes therefore they are analogous arts and because tampering or loss due to disaster events can occur on any level (see [0003], [0049], and other locations).

For claims 11 and 18, 
The claims recite essentially similar limitations as claim 1. Claims 11 and 18 are medium and method respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114